DETAILED ACTION

The Amendment filed by Applicant on 07/19/2022 is entered.

Claims 11, 15 and 17 are canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 07/19/2022 have been fully considered and they are found persuasive.

The objection of claim 8 because of informalities is withdrawn.

The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 1-10, 12-14, 16 and 18-22 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Chan et al., US 2007/0299186 A1 (hereinafter “Chan”) & Phthalonitriles, Polymer Properties Database, 2015, pages 1-5 (hereinafter “Phthalonitriles”). The present invention is a novel and non-obvious curable composition comprising an amorphous partially fluorinated polymer and compound of Formula I.

As of the date of this non-final office action, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Chan and Phthalonitriles to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert D. Harlan whose telephone number is (571) 272-1102.  The examiner can normally be reached on Mon-Fri, 10 AM - 8 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        


rdh